DETAILED ACTION
	Claims 14, 15, 31, 32, 34, 35, 37, 38, 40, 42, and 43 are amended. Claim 39 is canceled. Claims 44-46 are added. Claims 14, 15, 30-38, and 40-46 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "the proximal balloon" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 is dependent on claim 42. Because of this dependency, these claims are also rejected under 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 30, 31, 37, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel (U.S. Patent Application Publication No. 20150182282) in view of Serna (U.S. Patent Application Publication No. 20160175582).
Regarding claim 14, Zemel teaches an electroporation device ([0067], [0123]) comprising: a shaft defining a lumen therethrough, wherein the lumen is configured to receive an endoscope therein ([0167]); an expandable member circumferentially attached about a distal portion of the shaft (Fig. 13E), and one or more electrodes disposed on an outer surface of the expandable member (Fig. 13E, element 172) and configured to deliver electroporation energy to duodenal mucosa ([0123], [0161-0162]; it is stated that the device can be used in the gastrointestinal tract, which includes portions of the intestines [0123]. The duodenal mucosa, also known as the gastric epithelium, is the outermost layer of the GI tract, which is what would be contacted by the device during use. In addition, it is further stated that the electrodes can be energized with energy capable of electroporation of tissue [0161-0162]).
Zemel does not teach wherein the expandable member has a longitudinal length between 5 to 20 cm.
Serna, in a similar field of endeavor, teaches wherein the expandable member has a longitudinal length between 5 to 20 cm ([0053]). 

Regarding claim 30, the combination of Zemel and Serna teaches all the elements of the claimed invention as stated above. 
Zemel further teaches wherein the one or more electrodes comprise two or more series of electrodes (Fig. 13E, element 172).
Regarding claim 31, the combination of Zemel and Serna teaches all the elements of the claimed invention as stated above. 
Zemel further teaches wherein each of the series of electrodes are arranged linearly along the longitudinal length of the expandable member (Fig. 13E, element 172).
Regarding claim 37, Zemel teaches a method of administering electroporation energy to a patient ([0067], [0123]; the method is inherent through use of the device), the method comprising: a shaft defining a lumen therethrough, wherein the lumen is configured to receive an endoscope therein ([0167]); an expandable member circumferentially attached about a distal portion of the shaft, and one or more electrodes disposed on an outer surface of the expandable member; energizing the one or more electrodes with electroporation energy ([0161-0162]; Fig. 13E, element 172) and delivering the electroporation energy to the intestine while energizing the one or more electrodes ([0123], [0161-0162]; it is stated that the device can be used in the gastrointestinal tract, which includes portions of the intestines [0123]. In addition, it is further stated that the electrodes can be energized with energy capable of electroporation of tissue [0161-0162]).

Serna teaches wherein the balloon has a longitudinal length between 5 to 20 cm ([0053]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the expandable member has a longitudinal length between 5 to 20 cm as taught by Serna in the system of Zemel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 38, the combination of Zemel and Serna teaches all the elements of the claimed invention as stated above.
Zemel further teaches a fluid into the balloon causes the expandable member to at least partially inflate ([0174]).
Regarding claim 41, the combination of Zemel and Serna teaches all the elements of the claimed invention as stated above.
Zemel further teaches wherein an endoscope is slidably disposed within the lumen during said deploying the electroporation device ([0167]).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Zemel (U.S. Patent Application Publication No. 20150182282) in view of Serna (U.S. Patent Application Publication No. 20160175582) and in further view of Krasner (U.S. Patent No. 4676228).
Regarding claim 46, the combination of Zemel and Serna teaches all the elements of the claimed invention as stated above.
Zemel and Serna do not teach wherein the expandable member comprises a rolled-up member.
Krasner, in a similar field of endeavor, teaches wherein the expandable member comprises a rolled-up member (Col. 6, lines 42-56; Fig. 2, element 42).
.
Claims 15, 34, 35, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel (U.S. Patent Application Publication No. 20150182282) in view of Serna (U.S. Patent Application Publication No. 20160175582) and in further view of Shapland (U.S. Patent No. 5807306).
Regarding claim 15, the combination of Zemel and Serna teaches all the elements of the claimed invention as stated above. 
Zemel and Serna do not teach wherein the expandable member defines one or more apertures configured to facilitate passage of an electrically conductive liquid therethrough.
Shapland, in a similar field of endeavor, teaches wherein the expandable member defines one or more apertures configured to facilitate passage of an electrically conductive liquid therethrough (Col. 12, lines 33-45, Col. 19, lines 47-58).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the expandable member defines one or more apertures configured to facilitate passage of an electrically conductive liquid therethrough as taught by Shapland in the system of Zemel and Serna, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 34, the combination of Zemel and Serna teaches all the elements of the claimed invention as stated above. 
Zemel and Serna do not teach wherein at least a portion of the expandable member is cylindrical.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zemel and Serna to where at least a portion of the expandable member is cylindrical as taught by Shapland in order to allow the balloon to fit into potential areas throughout the body.
Regarding claim 35, the combination of Zemel and Serna teaches all the elements of the claimed invention as stated above. 
Zemel and Serna do not teach wherein the expandable member comprises a proximal end portion, a distal end portion, and a middle portion between the proximal and distal end portions, and wherein the middle portion is cylindrical.
Shapland teaches wherein the expandable member comprises a proximal end portion, a distal end portion, and a middle portion between the proximal and distal end portions, and wherein the middle portion is cylindrical (Fig. 9B, element 92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zemel and Serna to where the expandable member comprises a proximal end portion, a distal end portion, and a middle portion between the proximal and distal end portions, and wherein the middle portion is cylindrical as taught by Shapland in order to allow the balloon to fit into potential areas throughout the body.
Regarding claim 44, the combination of Zemel and Serna teaches all the elements of the claimed invention as stated above. 
Zemel and Serna do not teach a liquid configured to carry the electroporation energy from the one or more electrodes to tissue.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a liquid configured to carry the electroporation energy from the one or more electrodes to tissue as taught by Shapland in the system of Zemel and Serna, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Zemel (U.S. Patent Application Publication No. 20150182282) in view of Serna (U.S. Patent Application Publication No. 20160175582), in view of Shapland (U.S. Patent No. 5807306), and in further view of Zarif (U.S. Patent Application Publication No. 20100210994).
Regarding claim 45, the combination of Zemel, Serna, and Shapland teaches all the elements of the claimed invention as stated above. 
Zemel, Serna, and Shapland do not teach wherein the liquid comprises a hydrogel.
Zarif, in a similar field of endeavor, teaches using a conductive hydrogel to carry electrical energy from the electrode to the tissue ([0053]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a hydrogel of Zarif for the conductive liquid of Zemel, Serna, and Shapland. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 32, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel (U.S. Patent Application Publication No. 20150182282) in view of Serna (U.S. Patent Application Publication No. 20160175582) and in further view of Meyer (U.S. Patent Application Publication No. 20120259269).
Regarding claim 32, the combination of Zemel and Serna teaches all the elements of the claimed invention as stated above. 
Zemel further teaches wherein the expandable member comprises: a proximal end portion; a distal end portion; and a middle portion between the proximal and distal end portions (Fig. 13E, element 172).
Zemel and Serna do not teach wherein the one or more electrodes are disposed on the middle portion.
Meyer, in a similar field of endeavor, teaches wherein the one or more electrodes are disposed on the middle portion ([0033]; Fig. 2, element 112, 118).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the one or more electrodes are disposed on the middle portion as taught by Meyer in the system of Zemel and Serna, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 33, the combination of Zemel, Serna, and Meyers teaches all the elements of the claimed invention as stated above. 
Zemel and Serna do not teach wherein the one or more electrodes are disposed on the middle portion only.
Meyers further teaches wherein the one or more electrodes are disposed on the middle portion only ([0033]; Fig. 2, element 112, 118).
would have been obvious to one of ordinary skill in the art at the time of the invention to include where the one or more electrodes are disposed on the middle portion only as taught by Meyer 
Regarding claim 36, the combination of Zemel, Serna, and Meyers teaches all the elements of the claimed invention as stated above. 
Zemel and Serna do not teach wherein the one or more electrodes comprise bipolar electrodes.
Meyers further teaches wherein the one or more electrodes comprise bipolar electrodes ([0033]; Fig. 1, element 118).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of bipolar electrodes of Meyers for the electrodes of Zemel and Serna. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Zemel (U.S. Patent Application Publication No. 20150182282) in view of Serna (U.S. Patent Application Publication No. 20160175582), in view of Shapland (U.S. Patent No. 5807306), and in further view of Yamamoto (U.S. Patent Application Publication No. 20050234293).
Regarding claim 40, the combination of Zemel and Serna teaches all the elements of the claimed invention as stated above.
Zemel and Serna, do not teach wherein at least a portion of the expandable member is spaced apart from an inner wall of the intestine.
Yamamoto teaches wherein at least a portion of the expandable member is spaced apart from an inner wall of the intestine ([0124]).

Zemel, Serna, and Yamamoto do not teach wherein a fluid conducts at least some of the electroporation energy from the portion of the expandable member that is spaced apart from the inner wall of the intestine to the inner wall of the intestine.
Shapland teaches wherein a fluid conducts at least some of the electroporation energy from the portion of the expandable member that is spaced apart from the inner wall of the intestine to the inner wall of the intestine (Col. 12, lines 33-45, Col. 19, lines 47-58).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where a fluid conducts at least some of the electroporation energy from the portion of the expandable member that is spaced apart from the inner wall of the intestine to the inner wall of the intestine as taught by Shapland in the system of Zemel, Serna, and Yamamoto, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel (U.S. Patent Application Publication No. 20150182282) in view of Samson (U.S. Patent Application Publication No. 20030236496) and in further view of Shapland (U.S. Patent No. 5807306).
Regarding claim 42, Zemel teaches a method of administering electroporation energy to a patient, the method comprising: deploying an electroporation device at a target location within the 
Zemel does not teach a middle portion extending distally of the proximal balloon, the middle portion defining a middle portion lumen in communication with the first lumen, the middle portion including one or more apertures through a wall of the middle portion and in communication with the middle portion lumen.
Samson, in an analogous catheter device, a middle portion extending distally of the proximal balloon, the middle portion defining a middle portion lumen in communication with the first lumen (Fig. 11, element 194), the middle portion including one or more apertures through a wall of the middle portion and in communication with the middle portion lumen ([0058]; Fig. 11, elements 112, 194).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a middle portion extending distally of the proximal balloon, the middle portion defining a middle portion lumen in communication with the first lumen, the middle portion including one or more apertures through a wall of the middle portion and in communication with the middle portion lumen as taught by Samson in the system of Zemel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Zemel and Samson do not teach the middle portion including one or more electrodes configured to administer electroporation energy, energizing the one or more electrodes with electroporation energy; and delivering the electroporation energy to the intestine while energizing the one or more electrodes.
Shapland teaches the middle portion including one or more electrodes configured to administer electroporation energy (Fig. 9B, element 100).

Zemel further teaches energizing the one or more electrodes with electroporation energy; and delivering the electroporation energy to the intestine while energizing the one or more electrodes (0123], [0161-0162]; it is stated that the device can be used in the gastrointestinal tract, which includes portions of the intestines [0123]. In addition, it is further stated that the electrodes can be energized with energy capable of electroporation of tissue [0161-0162]).
Regarding claim 43, the combination of Zemel, Samson, and Shapland teaches all the elements of the claimed invention as stated above. 
Zemel and Samson do not teach wherein a fluid carries the electroporation energy from the one or more electrodes to tissue of the patient.
Shapland further teaches wherein a fluid carries the electroporation energy from the one or more electrodes to tissue of the patient (Col. 12, lines 33-45, Col. 19, lines 47-58).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the electrically conductive liquid carries the electroporation energy from the one or more electrodes to tissue of the patient as taught by Shapland in the system of Zemel and Samson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. Applicant argues two main points in their submitted remarks: 1) Arguments pertaining to suggesting that Zemel does not teach applying electroporation energy and 2) Arguments pertaining to suggesting that Zemel does not teach applying said electroporation energy to the intestines or areas of the intestines.
Regarding 1), Zemel does teach applying electroporation energy ([0161-0162]; “The electrodes 28 may be energized with microsecond or nanosecond electrical waveforms as described elsewhere herein. In this manner, the diseased tissue 48 in the tissue treatment region may be electroporated and undergo cell death… The electrode 700 is compatible with existing electroporation electronics and comprises a universal connector 750 for connecting the proximal end 718 of the electrode 700 in operable communication with an electrical pulse generator configured to deliver waveforms as described elsewhere herein.” 
Regarding 2), Zemel does teach applying said electroporation energy/electric fields to the intestines or areas of the intestines ([0123]; “The system 10 generally includes a catheter 20 configured to be introduced through the vasculature of the patient, and into a three-dimensional anatomical cavity, such as the heart, or through a natural or surgeon created opening such as into the gastrointestinal tract, thoracic cavity, abdominal cavity, and the like, where it can be used to apply an electrical field to the tissue…”. The gastrointestinal (GI) tract includes all parts of the intestines.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794